By order returnable June 16, respondent was directed to show cause why he should not be suspended from practice as an attorney and counselor at law pending his compliance with an order which had directed his appearance on May 21, 1980, for examination under oath regarding -a complaint under investigation by petitioner. Application granted, by default, and respondent, Jerome H. Kane, suspended as an attorney and counselor at law until further order of this court. Order entered. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Casey, JJ., concur.